997 F.2d 835
84 Ed. Law Rep. 112
NORTHEASTERN FLORIDA CHAPTER OF the ASSOCIATED GENERALCONTRACTORS OF AMERICA, a Florida Corporation notfor profit, Plaintiff-Appellee,v.CITY OF JACKSONVILLE, FLORIDA, a Florida Municipal Corp.,Tommy Hazouri, in his official capacity as Mayorof the City of Jacksonville,Defendants-Appellants.
No. 90-3495.
United States Court of Appeals,Eleventh Circuit.
Aug. 9, 1993.

James L. Harrison, City of Jacksonville, Gen. Counsel, Steven E. Rohan and Leonard S. Magid, Asst. Gen. Counsel, Jacksonville, FL, for defendants-appellants.
Robert L. Barr, G. Stephen Parker, Deborah A. Ausburn, Atlanta, GA and John W. Caven, Jr., Jacksonville, FL, for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Florida.  (No. 89-278-CIV-J-16), John H. Moore, II, Chief Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT, Chief Judge, BIRCH, Circuit Judge, and GODBOLD, Senior Circuit Judge.
PER CURIAM:


1
This case is remanded to the district court for it to reconsider the case in the light of the decision of the Supreme Court in Northeastern Florida Chapter of the Associated General Contractors of America v. City of Jacksonville, --- U.S. ----, 113 S.Ct. 2297, 124 L.Ed.2d 586 (1993).   The court should permit plaintiff to amend its complaint to raise the validity of the second ordinance, if it wishes to do so.  Church of Scientology F.S.O. v. City of Clearwater, 777 F.2d 598 (11th Cir.1985).